 

Exhibit 10.51

 

Egr. Sig.

Dear Mr.

Michele Conforti

38 Eaton Mews South

London SW1W9HR (UK)

Michele Conforti

38 Eaton Mews South

London SW1W9HR (UK)

La presente scrittura integrativa modifica il Suo contratto di lavoro, datato 14
maggio 2007, così come successivamente di volta in volta modificato e variato.

This amendment letter amends your employment agreement, dated 14th May 2007, as
was subsequently amended and varied from time to time.

RETRIBUZIONE

SALARY

Ho il piacere di confermarLe che, a partire dal 1 aprile 2016, la sua
retribuzione complessiva annua aumenterà da Euro 333.196,22 a Euro 349.856,03
lordi, e sarà corrisposta in 14 mensilità.

I am pleased to confirm that from 1st April 2016, your overall salary will be
increased from 333,196.22 Euros to 349,856.03 Euros gross per annum, to be paid
in 14 installments.

Durante il rapporto di lavoro, Le potrà essere richiesto di rivestire l’incarico
di amministratore di diverse società del gruppo. La Sua retribuzione include
ogni compenso dovuto per tali incarichi.

During the employment relationship you may be appointed as director of a number
of companies of the Group. Your salary includes any compensation due for such
service.

BONUS

BONUS

Lei avrà diritto di partecipare ad un programma di incentivi discrezionale
denominato “Performance based bonus plan”, la cui soglia è aumentata dal 75% al
100% della Sua retribuzione tabellare annua (che sarà calcolata esclusi premi,
commissioni, piani incentivi e rimborsi spese).

 

You will be entitled to participate to a discretionary "Performance based bonus
plan", whose target is increased from 75% to 100% of your actual earned Base
Salary (calculated not including bonuses, commissions, incentives schemes and
expenses).

Lei avrà diritto di ricevere  il  bonus annuale, solo a condizione che Lei
risulti ancora assunto alla data di pagamento del bonus.

You will be eligible to receive the annual bonus, only if you are effectively
employed when the bonus is paid.

 

1

Confidential

 

 

--------------------------------------------------------------------------------

 

La presente scrittura integrativa sostituisce qualsivoglia precedente accordo,
sia scritto che orale, intervenuto tra le pari in merito ai suoi contenuti.

This amendment letter shall replace all previous agreements, both oral and
written, stipulated between the parties on the same subject matters.

Per quanto non espressamente modificato con la presente scrittura integrativa,
continuano a trovare completa applicazione le disposizioni di cui al Suo
contratto di lavoro datato 14 maggio 2007, così come successivamente di volta in
volta modificato e variato.

Except as specifically amended hereby, your employment agreement dated 14 May
2007, as was subsequently amended and varied from time to time, shall remain in
full force and effect.

La preghiamo di volerci restituire copia della presente firmata per
accettazione.

Please sign the present letter of acceptance and let us have a copy of it.

Cordiali saluti

Kind regards

9 March 2016

Milano, Italia

24 February 2016

Milan, Italy

Affinion International S.r.l.

Affinion International S.r.l.

_/s/ Tina Proudlock_____________

Tina Proudlock, Amministratrice

_/s/ Tina Proudlock_________

Tina Proudlock, Director

Per accettazione

For acceptance

9 March 2016

Milano, Italia

9 March 2016

Milan, Italy

Michele Conforti

Michele Conforti

_/s/ Michele Conforti____________

 

_/s/ Michele Conforti_______

 

 

2

Confidential

 

 